DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the phrase "Particularly for vertical farms" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). This phrase renders the claim indefinite as the system can be used with other types of closed environment farms as well. Claims 2-12 are rejected by virtue of their dependency. 
Claim 1 recites the limitation "the agricultural products" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim as the agricultural products in recited claim 1, line 1 are not positively recited, they are only recited as functional language. Claims 2-12 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 4028847 A) in view of Blair et al (WO 2017024353 A1).
Regarding claim 1, Davis discloses a method for growing agricultural products in closed 
environments, particularly for vertical farms, comprising the steps of: arranging the agricultural products  (plants in plant holder 56) on a plurality of trays (44), arranging the plurality of trays (44) in a plurality of air conditioned (cooled air, see col 8, lines 5-8) grow rooms (12, 14 and 16) inside a closed environment (10), each room (12, 14 and 16) having artificial lighting and optimized climatic conditions for a determined type of agricultural products or for a specific growth phase of the agricultural products (conditions for germination, see col 4, lines 14-17, conditions for different crops, see col 15, lines 24-27), moving the trays from a first grow room to a second grow room (see col 5, lines 13-22), each grow room having artificial lighting parameters and differentiated climate control based on a certain growth phase of the agricultural products moved (lighting conditions for germination, see col 7, lines 47-53). 
	Davis fails to teach such that the trays are automatically moved to the second grow room with the agricultural products arranged therein. 
	Blair teaches such that the trays are automatically moved to the second grow room with the agricultural products arranged therein (elevators automatically move containers 200 between levels based on growth protocols see para 0115, also the crops can be automatically moved from the germination area to the containers 200, and then a conveying device moves the containers to the rack 300, see para 0108). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Davis such that the trays are automatically moved between the chambers as taught by Blair to ensure the growing process works efficiently and autonomously without the need for human intervention. 
	
	Regarding claim 2, the modified reference teaches the method for growing agricultural products 
according to claim 1 and Davis further teaches wherein each differentiated grow room is climatically separated and isolated (separated via doors 22, 24, 28, 30, 34 and 36, see fig 1, controlled growth conditions in each chamber, col 3, lines 52-57). 

Regarding claim 3, the modified reference teaches the method for growing agricultural products 
according to claim 1. 
	The modified reference fails to teach wherein one or more differentiated grow rooms has an overpressure with respect to the external environment.
	Blair teaches wherein one or more differentiated grow rooms has an overpressure (positive pressure is maintained in building 100, paragraph 0103) with respect to the external environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with there being an overpressure in the grow rooms as taught by Blair in order to provide a clean controlled environment to optimize plant growing conditions. 

	Regarding claim 4, the modified reference teaches the method for growing agricultural products 
according to claim 1 and Davis further teaches comprising the step of arranging the plurality of trays (44) on a plurality of rigid frames (cart 70, see fig 9) and moving one or more of the rigid frames (carts 70 move via pusher system 82, see fig 9).

	Regarding claim 5, the modified reference teaches the method for growing agricultural products 
according to claim 4, and Davis further teaches wherein each differentiated grow room comprises an access adapted for the transit of the rigid frame (doorways 24, 30 and 34).

	Regarding claim 6, the modified reference teaches the method for growing agricultural products 
according to claim 4, and Davis further teaches wherein the closed environment comprises at least one inlet (see doorway bottom left of fig 1) and at least one corridor (18, 42, see fig 1) adapted for the transit of the rigid frame.  

	Regarding claim 7, the modified reference teaches the method for growing agricultural products 
according to claim 1 and Davis further teaches wherein at least two differentiated grow rooms (12, 14 and 16) comprise artificial lighting systems with different light intensities adapted for the various growth phases of the agricultural products and the type of agricultural products grown (conditions for germination, col 7, lines 46-53). 

	Regarding claim 8, the modified reference teaches the method for growing agricultural products 
according to claim 1, and Davis further teaches wherein at least two differentiated grow rooms (12, 14, 16) comprise different climate-control parameters adapted for the various growth phases of the agricultural products and the type of agricultural products grown (conditions for germination, see col 4, lines 14-17, conditions for different crops, see col 15, lines 24-27). 

	Regarding claim 9, the modified reference teaches the method for growing agricultural products 
according to claim 4, and Davis further teaches wherein each rigid frame (cart 70) is moved by a movement means (pusher system 82, motor 102). 

Regarding claim 11, the modified reference teaches the method for growing agricultural products according to claim 1. 
The modified reference fails to teach comprising a plurality of sensors associated in each differentiated grow room with a control unit associated with said plurality of sensors present in said plurality of rooms configured to determine when to move the agricultural products based on the growth phase.
Blair teaches comprising a plurality of sensors one or more sensors to monitor one or more parameters, paragraphs 0044-0045) associated in each differentiated grow room, with a control unit (processor, paragraphs 0043-0045) associated with said plurality of sensors (one or more sensors to monitor one or more parameters, paragraph 0044) present in said plurality of rooms, configured to determine when to move the agricultural products based on the growth phase (a processor to control one or more aspects of the high density horticulture growing system, such as … movement of the containers between planting, growing, harvesting and storage areas, paragraph 0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference light, climate-control and growth phase sensors and a processor in order to ensure the environment is optimized for plant growth and for the determination of when movement to different areas should occur as taught by Blair in order to ensure the plants are kept the correct environment for their growth stage.

Regarding claim 12, the modified reference teaches the method for growing agricultural products according to claim 11, and Blair further teaches first sensors adapted to detect a signal representative of the light intensity (light sensors, paragraph 0045), second sensors adapted to detect climate-control parameters (temperature sensors, humidity sensors, carbon dioxide sensors, paragraph 0045) of the environment in the air conditioned room, third sensors adapted to detect the growth phase (plant growth sensors, paragraph 0044) of the agricultural products. 

Regarding claim 13, Davis discloses a plurality of rooms (12, 14, 16) for growing agricultural products inside a closed environment, each room being adapted to contain a plurality of agricultural products (plants in plant holder 56) arranged on a plurality of trays (44), arranging the plurality of trays (44) in a plurality of air conditioned (cooled air, see col 8, lines 5-8) grow rooms (12, 14 and 16) inside a closed environment (10), each room (12, 14 and 16) having artificial lighting and optimized climatic conditions for a determined type of agricultural products or for a specific growth phase of the agricultural products (conditions for germination, see col 4, lines 14-17, conditions for different crops, see col 15, lines 24-27), having artificial lighting parameters and differentiated climate control based on a certain growth phase of the agricultural products moved (lighting conditions for germination, see col 7, lines 47-53).
Davis fails to teach a movement means adapted to move the trays from a first grow room to a second grow room, such that the trays are automatically moved to the second grow room with the agricultural products arranged therein.
Blair teaches a movement means adapted to move the trays from a first grow room to a second grow room, such that the trays are automatically moved to the second grow room with the agricultural products arranged therein (elevators automatically move containers 200 between levels based on growth protocols see para 0115, the crops can be automatically moved from the germination area to the containers 200, and then a conveying device moves the containers to the rack 300, see para 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Davis such that the trays are automatically moved between the chambers as taught by Blair to ensure the growing process works efficiently and autonomously without the need for human intervention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 4028847 A) in view of Blair et al (WO 2017024353 A1) as applied to claim 1 above, and further in view of Chenguel (WO 2017084679 A2).
Regarding claim 10, the modified reference teaches method for growing agricultural products in
closed environments according to claim 1, and Davis further teaches wherein each differentiated grow room comprises at least two opposite vertical walls (see fig 1, walls 10 and 20, 20 and 26 and 32 and 10). 
	The modified reference fails to teach wherein the two vertical walls are adapted to generate a flow of conditioned air from a first vertical wall towards the opposite vertical wall of the room and to invert alternatively the air conditioned delivery direction along a direction that is substantially parallel to the floor of the room so as to hit the inside of the room alternatively from one direction and subsequently from the opposite direction.
Chenguel teaches adapted to generate a flow of conditioned air from a first vertical wall 
towards the opposite vertical wall of the room (lateral and horizontal air flow), and to invert alternatively the air conditioned delivery direction along a direction that is substantially parallel (lateral and horizontal air flow, reversible, operating alternately in both directions) to the floor of the room
so as to hit the inside of the room alternatively from one direction and subsequently from the opposite direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the alternating air flow as disclosed by Chenguel in order to provide evenly circulating air for the plants to ensure they receive adequate growing conditions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642   
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642